 Case 3:19-cr-00134-FLW Document 629 Filed 08/31/21 Page 1 of 10 PageID: 4071



*NOT FOR PUBLICATION*

                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY


  UNITED STATES OF AMERICA
                                                             Crim. No. 19-134 (FLW)
         v.
                                                                     OPINION
  JEROME ROBERTS, TIMOTHY
  WIMBUSH, and TAQUAN WILLIAMS


WOLFSON, Chief Judge:

       Before the Court are motions in limine filed by the Government and defendants Jerome

Roberts, Timothy Wimbush, and Taquan Williams (“Defendants”). All three defendants were

charged with conspiring to distribute heroin in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A);

Roberts was separately charged with unlawful distribution and possession of heroin in violation of

21 U.S.C. § 841(a)(1) and(b)(1)(A); and defendants Wimbush and Williams were separately charged

with possession of firearms in furtherance of a drug trafficking crime, in violation of 18 U.S.C. §

924(c)(1)(A), and possession of firearms by a convicted felon, in violation of 18 U.S.C. § 922(g)(1).

On August 19, 2021, the Court held a hearing and ruled on all but two of the issues raised in the

parties’ motions. The first unresolved issue concerns the Government’s request to introduce

testimony related to Wimbush’s alleged past possession of one of the firearms underlying his

unlawful possession charge. The second unresolved issue concerns the Government’s request to

preclude the defendants from cross-examining a Government witness about a 2004 psychological

evaluation and a 2016 incident, both of which allegedly bear on the witness’s credibility.

       For the reasons set forth herein, the Government’s Motion with respect to the unresolved

issues is GRANTED in part and DENIED in part. The Government’s Motion with respect to the


                                                  1
     Case 3:19-cr-00134-FLW Document 629 Filed 08/31/21 Page 2 of 10 PageID: 4072



witness testimony is denied, as that testimony is not admissible under Federal Rule of Evidence

404(b). The Government’s Motion is granted with respect to cross-examination on the 2004

psychological evaluation. And, the Government’s Motion is denied with respect to cross-examination

on the 2016 incident, but Defendants may cross-examine the witness in this regard only to the extent

authorized in this Opinion, as described infra.

I.       BACKGROUND AND PROCEDURAL HISTORY

         Below I set forth the background in this case relevant only to the present motions.

         On February 27, 2020, a Third Superseding Indictment charged Roberts, Wimbush, and

Williams, among others, with, inter alia, conspiracy to distribute heroin and, in the case of Wimbush

and Williams, unlawful possession of firearms. Third Superseding Indictment, ECF No. 452.

Wimbush, Williams, and Roberts are proceeding to trial, and jury selection is scheduled to begin on

September 9, 2021.

         As relevant here, Wimbush and Williams were arrested on September 6, 2018, following a

stop of the vehicle in which the two defendants were driving. The Government intends to introduce

evidence that, while searching the vehicle, officers discovered firearms, including a .223 caliber

semiautomatic assault rifle, in a trap compartment hidden inside the car. Amended Brief of the United

States in Support of the Government’s Motions in Limine, ECF No. 609 at 12–14. The unlawful

possession charges against Wimbush and Williams in Counts Six and Eight pertain to these firearms.

         During the August 19, 2021 hearing, I reserved judgment on two issues raised in the parties’

motions. See August 19, 2021 Motions Hearing Transcript, ECF No. 621. The first issue concerns

the Government’s request to introduce the testimony of cooperating witness who, according to the

Government, will represent that Wimbush showed him or her a picture of a semiautomatic rifle in

January or February 2018 that matches the appearance of the .223 semiautomatic assault rifle

discovered in Wimbush’s vehicle on September 6, 2018, and that Wimbush made comments


                                                   2
 Case 3:19-cr-00134-FLW Document 629 Filed 08/31/21 Page 3 of 10 PageID: 4073



reflecting his possession of that rifle (the “Photograph Testimony”). Id. at 56; ECF No. 609 at 13.

The second issue on which I reserved judgment, ECF No. 621 at 69–70, concerns the extent to which

the defendants may cross-examine a Government witness, Detective Eliezer Ramos, regarding two

past incidences that potentially bear on his character for truthfulness: the first incident involves a

psychological evaluation conducted in 2004, during which two psychologists concluded that Ramos

had been untruthful, ECF No. 609 at 32–34; and the second incident involves allegations that Ramos

planted evidence in a separate case in 2016, which is the subject of an ongoing civil lawsuit. ECF

No. 612 at 14–15. I address each of these two issues in turn.

II.    DISCUSSION

       A.      Photograph Testimony

       During the hearing on August 19, 2019, I concluded that the Photograph Testimony is not

admissible as intrinsic evidence of Wimbush’s possession of the .223 caliber assault rifle discovered

in his vehicle, ECF No. 621 at 48, but I reserved judgment as to whether the evidence is admissible

under Federal Rule of Evidence 404(b). Id. at 48, 56. For the reasons which follow, I agree with

Wimbush that the Photograph Testimony is not admissible under Rule 404(b), either.

       Rule 404(b) provides that “[e]vidence of any other crime, wrong, or act is not admissible to

prove a person’s character in order to show that on a particular occasion the person acted in

accordance with the character.” However, “[t]his evidence may be admissible for another purpose,

such as proving . . . knowledge.” Fed R. Evid. 404(b)(2). “Rule 404(b) is a rule of exclusion, meaning

that it excludes evidence unless the proponent can demonstrate its admissibility, but it is also

‘inclusive’ in that it does not limit the non-propensity purposes for which evidence can be admitted.”

United States v. Repak, 852 F.3d 230, 241 (3d Cir. 2017). “There are four distinct steps that must be

satisfied before prior bad act evidence may be introduced at trial: (1) it must be offered for a proper

non-propensity purpose that is at issue in the case; (2) it must be relevant to that purpose; (3) its


                                                  3
 Case 3:19-cr-00134-FLW Document 629 Filed 08/31/21 Page 4 of 10 PageID: 4074



probative value must not be outweighed by the danger of unfair prejudice under Rule 403; and (4) it

must be accompanied by a limiting instruction, if one is requested.” United States v. Brown, 765 F.3d

278, 291 (3d Cir. 2014); Repak, 852 F.3d at 241 (citing Huddleston v. United States, 485 U.S. 681,

691 (1988)).

       Under the first factor, the Government has offered the Photograph Testimony for a proper

non-propensity purpose. The Photograph Testimony is offered not to show Wimbush’s “general

propensity to possess firearms,” but rather “goes directly to his ownership, control, knowledge, and

possession of that firearm on the date charged in the indictment.” ECF No. 609 at 23–24. “Evidence

of knowledge . . . is critical in constructive possession cases, as [a] defendant will often deny any

knowledge of a thing found in an area that is placed under his control (e.g., a residence, an

automobile).” Brown, 765 F.3d at 292; cf. Caldwell, 760 F.3d at 278–79 (holding knowledge is not

“at issue” in actual possession cases). As in Brown, “[t]his case presents the paradigmatic

constructive possession scenario” because Wimbush’s only apparent defense is that he was not aware

of the contents in the trap compartment. 765 F.3d at 292. Thus, “showing [Wimbush’s] knowledge

that the gun was in [his vehicle is] an appropriate non-propensity purpose for offering the evidence

of [Wimbush’s] previous [possession of the .223 caliber rifle].” Id.

       Under the second factor, I must consider whether the Photograph Testimony is relevant to

Wimbush’s knowledge that the firearm was in his vehicle on September 6, 2018. In United States v.

Miller, 673 F.3d 688 (7th Cir. 2012), the Seventh Circuit held that testimony concerning a

defendant’s prior possession of a firearm was admissible under Rule 404(b) where the testimony

“concerned the same gun” and “the prior observed possession was relatively recent.” Id. at 695.

There, the witness testified that she had seen the defendant take the same “dark, rusty gray” pistol

out of his pants and place it on a table approximately two months before the defendant’s arrest for

unlawful possession. Id. at 694. Because the testimony related to the defendant’s “recent possession


                                                  4
 Case 3:19-cr-00134-FLW Document 629 Filed 08/31/21 Page 5 of 10 PageID: 4075



of the same gun,” it “was admissible as circumstantial evidence of the charged crime, and its use for

that purpose was not barred by Rule 404(b).” Id. at 695 (emphasis added); see also United States v.

Washington, 962 F.3d 901, 904, 906–07 (7th Cir. 2020) (upholding admissibility, under Miller, of

testimony concerning defendant’s possession, as depicted in a YouTube video, of the same firearm

three months prior to the charged firearm possession offense). The Third Circuit has endorsed the

rule adopted in Miller. See United States v. Caldwell, 760 F.3d 267, 282–83 (3d Cir. 2014). Citing to

Miller, Caldwell explained that “‘[i]f the prior possession was of a different gun, then its value as

direct or circumstantial evidence of the charged possession drops and the likelihood that it is being

used to show propensity to possess guns rises considerably.’” Id. at 283 (quoting Miller, 673 F.3d at

695). “‘Similarly, as the prior possession is further removed in time, it becomes less probative of

possession on the date charged.’” Id. at 283 (quoting Miller, 673 F.3d at 695).

       Here, the Government argues that the Photograph Testimony is relevant to Wimbush’s

knowledge and constructive possession of the .223 caliber firearm discovered in his vehicle because

the testimony concerns the same gun and the witness’s observation was relatively recent in

comparison to the date of Wimbush’s arrest. ECF No. 609 at 17–18. Wimbush argues that the

testimony is inadmissible because it does not necessarily involve the same gun and the witness’s

observation was not sufficiently recent. ECF No. 612 at 4–7.

       With respect to whether the witness’s testimony concerns the “same gun,” I agree with the

Government that the testimony satisfies the standard applied in Miller. According to the Government,

the witness will testify that Wimbush showed him a picture of what appeared to be the same .223

caliber semiautomatic assault rifle discovered in Wimbush’s vehicle on September 6, 2018, and made

comments reflecting his possession of that firearm. ECF No. 609 at 17. Wimbush argues that “[i]n

the cited cases, the witnesses actually saw the defendant in physical possession of the weapon, and

were able to confirm that it was the same gun,” whereas here the witness only saw a photo of “what


                                                  5
    Case 3:19-cr-00134-FLW Document 629 Filed 08/31/21 Page 6 of 10 PageID: 4076



appeared to be” the .223 found in Wimbush’s vehicle. ECF No. 612 at 6. Yet, for purposes of

relevance, the Government must only demonstrate that the Photograph Testimony “tends to show

that [Wimbush] knowingly possessed the gun.” Caldwell, 760 F.3d at 281. Evidence that Wimbush

possessed what appeared to be a .223 caliber assault rifle in January or February 2018 “tends to

show”—in that it makes it more likely, even if it does not prove definitively—that Wimbush was

aware of the .223 caliber rifle discovered in his vehicle on September 6, 2018. Moreover, in Miller,

there would have been no way for the witness to confirm definitively that the firearm she saw was

the same firearm the defendant possessed—the witness could merely opine that the firearms appeared

to be the same. That is precisely the testimony the Government seeks to admit, here. 1

        However, I agree with Wimbush that, under applicable precedents, the Photograph Testimony

is inadmissible because the witness’s observation was not sufficiently recent in comparison to

Wimbush’s arrest. Caldwell hypothesized that testimony concerning the defendant’s possession of

the same firearm two hours before the charged offense would be admissible. 760 F.3d at 282–83.

Furthermore, “several months prior to the [charged] crime” is the longest period that has qualified as

sufficiently recent under any of the cited decisions. See Gov’t of Virgin Islands v. Joseph, 685 F.2d

857, 859–61 (3d Cir. 1982); see also Washington, 962 F.3d at 901 (testimony regarding past

possession approximately three months before charged offense admissible to show constructive

possession); Miller, 673 F.3d at 695 (two months sufficiently recent). None of the cited decisions

find that anywhere close to the seven-month period at issue, here, satisfies the recency factor

articulated in Miller and Caldwell. The Government contends that these decisions also do not

foreclose a conclusion that seven months is sufficiently recent and that their reasoning extends to this


1
  Although I conclude that the Photograph Testimony concerns the “same gun” for purposes of
admissibility under Miller and Caldwell, nothing would prohibit Wimbush from cross-examining the
witness as to the reliability of his identification.


                                                   6
    Case 3:19-cr-00134-FLW Document 629 Filed 08/31/21 Page 7 of 10 PageID: 4077



case. However, by their terms, the cases focus on the temporal proximity between the witness’s

observation and the charged offense. E.g., Miller, 673 F.3d at 694–95 (concluding two months was

“relatively recent”). Furthermore, by opining that two hours would be sufficiently recent, Caldwell

indicated that a period of several months is toward the outer bounds of what satisfies the recency

standard. 760 F.3d at 282–83. For these reasons, I am unable to conclude, under existing precedent,

that seven months is sufficiently recent to admit testimony concerning an observation of the same

firearm. 2

        The parties also dispute the extent to which recency is a question of weight versus

admissibility. See ECF No. 621 at 50–56. In this regard, the case law is clear that the recency between

the witness’s observation of the prior possession and the date of the charged offense is an element of

admissibility, not merely one of weight. See, e.g., Miller, 673 F.3d at 695 (concluding testimony was

“admissible” because it was sufficiently recent and concerned the same gun). That period of time

bears on the probative value of the witness’s prior observation—that is, the likelihood that the

defendant possessed, on the date of the charged offense, the same firearm with which the witness

observed the defendant on a prior occasion. See Caldwell, 760 F.3d at 282–83 (noting that if a witness

observed the defendant in “possess[ion] a black handgun earlier [on the same] evening [of his arrest],

. . . it is less likely that a similar black handgun was unknowingly deposited in [the defendant’s]



2
  While the case law focuses on recency in terms of temporal duration, duration primarily serves as
a proxy for the likelihood that the defendant acquired or unknowingly came into possession of
another, similar firearm after the witness’s initial observation. See Caldwell, 760 F.3d at 282–83
(recency of witness’s prior observation relevant to whether defendant came into possession of
different—but similar looking—firearm). Thus, in certain circumstances, it could be appropriate to
consider other factors bearing on the likelihood that the defendant came into possession of a similar
firearm. However, because there is no such evidence before me, here, my analysis is restricted to
whether the witness’s observation was sufficiently recent in comparison to the periods of time
endorsed in other decisions. As discussed supra, a period of seven months does not qualify as
“recent” under applicable precedent.


                                                  7
 Case 3:19-cr-00134-FLW Document 629 Filed 08/31/21 Page 8 of 10 PageID: 4078



backpack”). Thus, I am unable to treat the question of whether seven months is sufficiently recent as

one of mere weight or credibility. That period goes toward the admissibility of the testimony. And,

because I conclude that seven months is not sufficiently recent under existing precedents, the

Photograph Testimony is not admissible.

       Having concluded that, under existing precedent, the Photograph Testimony is not

sufficiently relevant to Wimbush’s knowledge that the .223 caliber rifle was in his vehicle on

September 6, 2018, I need not assess the third and fourth factors under Brown—specifically, whether,

under Rule 403, the prejudicial effects substantially outweigh the probative value, and whether a

limiting instruction is appropriate.

       B.      Cross Examination of Detective Ramos

       The Government requests that the Court preclude Wimbush from cross-examining Detective

Ramos regarding the 2004 psychological evaluation and the 2016 allegations that Ramos participated

in planting evidence. For the reasons which follow, I will preclude cross-examination on the 2004

psychological evaluation, and I will permit limited cross-examination on the 2016 allegations, as

prescribed infra.

       “Pursuant to [Federal Rule of Evidence] 608(b), a witness is subject to cross examination on

specific instances of conduct probative of the witness’s character for truthfulness or untruthfulness.

Cross-examination on these instances is subject to the protections provided in Federal Rule of

Evidence 403.” United States v. Hunter, Crim. No. 06-204 (MCR), 2007 WL 470444, at *3 (M.D.

Fla. Feb. 13, 2007); accord United States v. Saada, 212 F.3d 210, 219 (3d Cir. 2000). Rule 608(b)

permits “cross-examination into the prior conduct of a witness only if the trial court determines that

the conduct is probative of the witness’s truthfulness or untruthfulness, a ruling that is within the

discretion of the trial court.” United States v. McNeill, 887 F.2d 448, 453 (3d Cir. 1989). “[E]xtrinsic

evidence is not admissible to prove specific instances of a witness’s conduct in order to attack or


                                                   8
 Case 3:19-cr-00134-FLW Document 629 Filed 08/31/21 Page 9 of 10 PageID: 4079



support the witness’s character for truthfulness.” United States v. Georgiou, 777 F.3d 125, 144 (3d

Cir. 2015).

       First, with respect to the 2004 psychological evaluation, any probative value is substantially

outweighed by its prejudicial effect. In my Opinion denying a Motion to Suppress Evidence in this

case, I concluded: “In light of the age of the internal affairs proceeding, and the minimal relevance

to the instant matter, the Court does not find that the psychologists’ opinion bears on Detective

Ramos’s credibility in this matter.” ECF No. 479 at 32 n.16. In that regard, I have already concluded

that the psychological opinion is at most minimally probative of Ramos’s character for truthfulness.

I reviewed the psychological opinion again, and I see no reason to reach a different conclusion, here.

Furthermore, permitting Wimbush to cross-examine Detective Ramos on an unadjudicated

psychological opinion from more than fifteen years ago that is unrelated to this case would be highly

prejudicial. It would likely undermine Detective Ramos’s credibility in the eyes of the jury. Because

the opinion has limited probative value but would be highly prejudicial, Wimbush’s cross-

examination on this topic is precluded under Rule 403.

       Second, I will permit limited cross-examination related to the 2016 firearm recovery incident.

Whether Detective Ramos participated in planting evidence within the past five years is

unquestionably probative of his character for truthfulness. However, because the 2016 incident has

not resulted in any disciplinary action against Ramos by the Trenton Police Department, and the civil

lawsuit is ongoing without having reached a final decision, cross-examination on this topic is

potentially prejudicial. See United States v. Taylor, 417 F.3d 1176, 1178–80 (11th Cir. 2005)

(upholding district court’s preclusion under Rule 608(b) of cross-examination regarding citizen

complaints that a police officer serving as a government witness had planted evidence because the

police department did not take disciplinary action against the officer and dismissed the complaints as

unfounded). Accordingly, Wimbush may only ask Detective Ramos the following question regarding


                                                  9
 Case 3:19-cr-00134-FLW Document 629 Filed 08/31/21 Page 10 of 10 PageID: 4080



the 2016 incident on cross-examination: “have you ever participated in planting evidence or

generating a false report?” Limiting the cross-examination in this manner will allow Wimbush to

inquire into past conduct that is potentially probative of Detective Ramos’s character for truthfulness

without unduly prejudicing the Government.

III.   CONCLUSION

       For the reasons set forth above, the Government’s Motion is GRANTED in part and

DENIED in part. An appropriate form of Order is filed herewith.



Date: August 31, 2021                                                /s/ Freda L. Wolfson
                                                                     Hon. Freda L. Wolfson
                                                                     U.S. Chief District Judge




                                                  10
